PER CURIAM.
This an appeal from an order granting final summary judgment for appellee Ed Brumby on appellant Raymond Paul’s claims for conspiracy, false imprisonment, malicious prosecution and intentional infliction of emotional distress. Because we find that genuine issues of material fact remain on each of appellant’s claims, precluding the entry of summary judgment, we reverse and remand this cause for further proceedings. See Holl v. Talcott, 191 So.2d 40 (Fla.1966). Where “the existence of such issues or the possibility of their existence is reflected in the record, or the record raises even the slightest doubt in this respect, the judgment must be reversed.” Braidi Trading Company v. Anthony R. Abraham Enterprises, Inc., 469 So.2d 955, 956 (Fla. 3d DCA 1985); Mejiah v. Rodriguez, 342 So.2d 1066 (Fla. 3d DCA 1977).